Citation Nr: 0826253	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  07-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1964 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran seeks service connection for PTSD.  He contends 
that he is diagnosed with PTSD and that it is the result of 
stressors he experienced during military service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  However, that an 
injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

A review of the post-service treatment records shows that the 
veteran was treated at the Dallas VA Medical Center (VAMC) 
from September 2005 to November 2007.  His VA treatment 
records indicate a diagnosis of PTSD.  Additionally, an 
undated record from Dr. E.C.R. of the Walnut Grove Family 
Health Center indicates that the veteran suffers from post-
traumatic stress syndrome, depression, and anxiety.  The 
statement, however, did not indicate whether he believed that 
the veteran's PTSD was linked to his active military service.  
Further, an October 2007 letter from the veteran's treating 
VA psychiatrist, H.I., indicates that the veteran suffers 
from PTSD related to combat experience in Vietnam.  
Specifically, Dr. H.I. associated the veteran's current PTSD 
symptoms with traumatizing in-service experiences, such as 
watching fellow and enemy soldiers dying and being surrounded 
with fires.  However, these stressors have not been verified.

The veteran contends that he had several in-service stressors 
that may have contributed to PTSD.  Specifically, he claims 
that, while serving aboard the U.S.S. LUCID, he boarded junks 
and small vessels looking for Viet Cong, guns, and 
contraband.  He claims that they would take prisoners and 
that it was not uncommon to encounter dead bodies on the 
vessels.  The veteran's limited personnel records confirm the 
veteran's duty on the U.S.S. LUCID, but not the specific 
stressors that he has asserted.

The RO found these assertions of stressors too vague to 
verify.  However, the veteran's personnel records indicate 
specific dates of service aboard the U.S.S. LUCID, from 
February 1965 to February 1967.  Additionally, the veteran 
submitted internet research pertaining to the actions of the 
U.S.S. LUCID.  There is, however, no evidence in the limited 
personnel records that the veteran engaged in combat with the 
enemy.  Notably, the service treatment records include 
several mess cook physical examination reports, dated from 
February 1965 to March 1965.

Given the state of the evidence, the Board finds that further 
development is necessary to attempt to verify the alleged 
stressors.  On remand, the RO/AMC should attempt to obtain 
any relevant evidence that may help to verify the veteran's 
alleged stressors.  Specifically, the RO/AMC should obtain 
any sufficiently identified military evidence, including 
evidence of the service of the U.S.S. LUCID during the above-
referenced time period.  Additionally, the RO/AMC should 
obtain the veteran's complete personnel file.  If the RO/AMC 
verifies one or more of the veteran's asserted in-service 
stressors, he should be scheduled for a VA examination to 
determine whether he has PTSD and, if so, whether it is 
related to any verified in-service stressor.

There is also some indication that the veteran may have 
continued treatment at the Dallas VAMC beyond November 2007.  
Additionally, there is some indication that the veteran may 
have continued treatment at the Walnut Grove Family Health 
Center.  The RO/AMC should, therefore, also attempt to obtain 
any subsequent VA, Walnut Grove, or other relevant treatment 
records.

Additionally, the Board notes that the veteran's attorney 
submitted additional evidence in January 2008, after the 
veteran's appeal was certified to the Board.  The RO/AMC 
should evaluate this new evidence before re-adjudicating the 
claim.

Accordingly, the case is REMANDED for the following actions:

1.  Give the veteran another opportunity 
to provide further information regarding 
details surrounding the stressors that he 
alleges he was exposed to in service.  He 
should be asked to provide, to the best of 
his ability, any additional information 
including detailed descriptions of 
stressful events, identifying and 
describing specific events, including all 
dates, places, and identifying information 
concerning his unit(s) and the location of 
his unit(s) when any stressor occurred.  
He should be invited to submit statements 
from former service comrades or others 
that establish the occurrence of his 
claimed in-service stressors.

2.  Obtain and associate with the claims 
file the veteran's complete personnel 
file.

3.  Undertake any necessary development to 
independently verify the stressors, to 
include contacting the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
or other appropriate agency.  Any 
additional action necessary for 
independent verification of the particular 
alleged stressors, to include follow-up 
action requested by the contacted entity, 
should be accomplished.  If the search for 
corroborating information leads to 
negative results, the RO/AMC should notify 
the veteran and his attorney of this fact, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  Obtain and associate with the claims 
file all relevant VA treatment records 
prepared since November 2007.

5.  Obtain and associate with the claims 
file copies of all relevant treatment 
records from the Walnut Grove Family 
Health Center since August 2006 and those 
of any other private treatment provider.

6.  If any of the above-referenced 
stressors can be verified, schedule the 
veteran for a VA psychiatric examination 
to determine whether the diagnostic 
criteria for PTSD are satisfied (current 
regulations require a diagnosis of PTSD in 
conformance with the DSM-IV).  The claims 
folder should be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination.  The VA examiner should 
evaluate the veteran, review the medical 
evidence of record, and render an opinion 
as to whether there is a diagnosis of 
PTSD, and, if so, whether it is at least 
as likely as not (50 percent or greater 
likelihood) that such PTSD is due to the 
veteran's verified in-service stressor(s).  
Psychological testing should be 
administered if deemed necessary by the 
examiner and all clinical findings should 
be reported in detail.  A complete 
rationale for the opinions provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth.

7.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish the 
veteran and his attorney with a 
supplemental statement of the case and 
afford them an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

